Exhibit 10.54


MAXXAM INC.
1994 OMNIBUS EMPLOYEE INCENTIVE PLAN


STOCK OPTION AGREEMENT


THIS STOCK OPTION AGREEMENT, dated _______________________ (the "Agreement"), is
between MAXXAM INC., a Delaware corporation (the "Company"), and
___________________, an officer, or employee of the Company or one of its
subsidiaries (the "Grantee").


The Compensation Committee of the Company's Board of Directors has determined,
and the Board of Directors has concurred, that the Grantee is one of the key
personnel of the Company or one of its subsidiaries, and that the objectives of
the Company's 1994 Omnibus Employee Incentive Plan (the "Plan") will be
furthered by granting to the Grantee a stock option pursuant to the Plan.


In consideration of the foregoing and of the mutual undertakings set forth in
this Agreement, the Company and the Grantee agree as follows:


Section 1.          Stock Option Grant


1.1           The Company hereby grants to the Grantee a nonqualified stock
option (the "Option") to purchase __________ shares of the Company's common
stock, $.50 par value (the "Common Stock").


1.2           The option price per share of Common Stock covered by the Option
granted hereby is $____________ per share.


Section 2.          Exercisability


2.1           No portion of the Option shall be exercisable prior to the
_________ anniversary of the date of this Agreement.


2.2           In accordance with Section 7.4 of the Plan, the Option shall
become exercisable with respect to _____% of the shares of Common Stock
initially subject thereto on the ________ anniversary of the date of this
Agreement, and with respect to an additional _______% of such shares on each of
the ___________, __________, __________ and _____________ anniversaries of the
date of this Agreement, on a cumulative basis, so that all of the shares of
Common Stock covered by the Option shall become exercisable in full on such
______________ anniversary.


2.3           The Option may be partially exercised from time to time within the
percentage limitations on exercisability set forth in Section 2.2 above.


2.4           The Option shall expire and cease to be exercisable _______ years
after the date of this Agreement, or on such earlier date as may be provided for
herein or in accordance with the terms of the Plan.



 
 

--------------------------------------------------------------------------------

 

Section 3.          Method of Exercise


3.1           The Option may be exercised only by the giving of written notice
to the Company, which notice shall state the election to exercise the Option and
the number of whole shares of Common Stock with respect to which the Option is
being exercised.  Such notice must be accompanied by payment of the full
purchase price for the number of shares purchased. Such payment shall be
made:  (A) by certified or official bank check (or the equivalent thereof
acceptable by the Company) for the full Option exercise price; or (B) with the
consent of the Committee, by delivery of shares of Common Stock acquired at
least six months prior to the Option exercise date and having a Fair Market
Value (determined as of the exercise date) equal to all or part of the Option
exercise price and a certified or official bank check (or the equivalent thereof
acceptable by the Company) for any remaining portion of the full Option exercise
price; or (C) at the discretion of the Committee and to the extent permitted by
law, by such other provision, consistent with the terms of the Plan, as the
Committee may from time to time prescribe.  Shares of Common Stock owned through
employee benefit plans of the Company may be used to make purchase payments if
no adverse tax consequences to either the Company or such plans would result.


3.2           The Company shall cause to be issued and delivered to the Grantee
a certificate(s) representing the number of shares of Common Stock due to the
Grantee upon exercise of any portion of the Option as soon as practicable
following exercise.


Section 4.          Notices


Any notice to be given to the Company hereunder shall be in writing and shall be
addressed to the Secretary of the Company, at 5847 San Felipe, Suite 2600,
Houston, Texas  77057, or at such other address as the Company may hereafter
designate to the Grantee by notice as provided herein.  Any notice to be given
to the Grantee hereunder shall be addressed to the Grantee at the address set
forth beneath his signature hereto, or at such other address as the Grantee may
hereafter designate to the Company by notice as provided herein.  Notices
hereunder shall be deemed to have been duly given when personally delivered or
mailed by registered mail or certified mail to the party entitled to receive the
same.


Section 5.          Plan Incorporated


The rights and privileges of the Option granted hereby shall be subject to all
the terms and provisions of the Plan, which are incorporated herein by reference
and made a part hereof, including, without limitation, the provisions of Plan
Section 7.7 (relating to the exercisability of the Option following termination
of employment)  and Plan Section 5.4 (generally relating to adjustments to the
number of shares of Common Stock covered by the Option and to the option price
per share, upon certain changes in capitalization).  Any term defined in the
Plan shall have the same meaning in this Agreement.  In the event of any
conflict between the provisions of this Agreement and the Plan, the provisions
of the Plan shall control.



 
 

--------------------------------------------------------------------------------

 

Section 6.          Duplicate Originals


This Stock Option Agreement is being executed in duplicate originals so that
each party may retain a signed original.  Both original documents constitute a
singular agreement.


Section 7.          Successors and Assigns


This Agreement shall be binding upon and inure to the benefit of the parties
hereto and the successors and assigns of the Company and, to the extent set
forth in Plan Section 18.1, the heirs and personal representatives of the
Grantee.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.




ATTEST:
MAXXAM INC.
       
By:
     
GRANTEE:
         

 
 

 
 
 

--------------------------------------------------------------------------------

 